         Case 1:17-cv-09116-ALC Document 50 Filed 09/21/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 GUSTAVO CAMILO, on behalf of himself and all
 others similarly situated,

                                  Plaintiff,
                                                           Case No. 1:17-cv-9116-ALC
                          v.
                                                           NOTICE OF VOLUNTARY
 LYFT INC., ENDOR CAR & DRIVER, LLC, TRI-                  DISMISSAL PURSUANT TO
 CITY, LLC and TRI-STATE CAR AND DRIVER,                   FED. R. CIV. P. 41(a)(1)(A)(i)
 LLC, THE BLACK CAR FUND, BLACK CAR
 ASSISTANCE CORPORATION, and NEW YORK
 BLACK CAR OPERATORS INJURY
 COMPENSATION FUND, INC.,
                               Defendants.



       Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff Gustavo

Camilo hereby gives notice that the above-captioned action is voluntarily dismissed, without

prejudice, against the defendants Lyft, Inc.; Endor Car & Driver, LLC; Tri-City, LLC; and Tri-

State Car and Driver, LLC (the “Lyft Defendants”).



Dated: September 21, 2020                            LAW OFFICE OF JOSEPH A. ROMANO
                                                  By: /s/ Philip A. DeCaro
                                                      Philip A. DeCaro (2111)
                                                      1776 Eastchester Road, Suite 210
                                                      Bronx, NY 10561-2334
                                                      (914) 965-1515
                                                      j.romano@romanolegalservices.com

                                                       Counsel for Plaintiff Gustavo Camilo
